Citation Nr: 0105336	
Decision Date: 02/21/01    Archive Date: 02/26/01

DOCKET NO.  98-19 497A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center
in Fort Harrison, Montana


THE ISSUE

Entitlement to an initial compensable evaluation for status 
post right inguinal hernia.


REPRESENTATION

Appellant represented by:	Colorado Department of Human 
Services Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel



INTRODUCTION

The veteran had active military service from March 1990 to 
March 1997.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1997 rating decision by the 
Department of Veterans' Affairs (VA) Medical and Regional 
Office Center (M&ROC) in Fort Harrison, Montana.  

The M&ROC, in pertinent part, denied service connection for 
bilateral hearing loss, and granted service connection and 
assigned a non-compensable rating for status post right 
inguinal hernia and status post right ankle reconstruction.  

In January 2000 the Board granted entitlement to service 
connection for bilateral defective hearing, and denied 
entitlement to an initial compensable rating for status post 
right ankle reconstruction.  The Board, in pertinent part, 
remanded the claim of entitlement to an initial compensable 
evaluation for status post right inguinal hernia. 

In February 2000 the M&ROC implemented the Board's decision 
when it issued a rating decision reflecting as service-
connected bilateral hearing loss with assignment of a 
noncompensable evaluation.

The case has been returned to the Board for further appellate 
review.


REMAND

This claim must be afforded expeditious treatment by the 
M&ROC.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the M&ROCs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed H.R. 4864, Public Law 106-475 Veterans Claims 
Assistance Act of 2000 (November 9, 2000; 114 Stat. 2096) to 
be codified at 38 U.S.C.A. § 5103(a).  Among other things, 
this law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supercedes the decision of the Court in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which held that VA cannot assist in the development 
of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart(a), 114 Stat. 2096 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The new law provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  

As part of that notice, the Secretary shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, the 
Secretary, in accordance with section 5103A of this title and 
any other applicable provisions of law, will attempt to 
obtain on behalf of the claimant.  H.R. 4864, the "Veterans 
Claims Assistance Act of 2000", signed into law November 9, 
2000, to be codified at 38 U.S.C.A. § 5103(a).

If a claimant's application for a benefit administered by the 
laws of the Secretary is incomplete, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of the information necessary to complete the 
application.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2096 (2000) (to be 
codified as amended at 38 U.S.C. § 5102).

The law also provides that the Secretary shall make 
reasonable efforts to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance may be of 
benefit; and moreover, that the veteran would not be 
prejudiced thereby; or in some cases, may defer pending the 
submission by the claimant of essential information missing 
from the application.  H.R. 4864, the "Veterans Claims 
Assistance Act of 2000", signed into law November 9, 2000, 
to be codified at 38 U.S.C.A. § 5103A(a)(1)-(3).

Current law provides that the assistance provided by the 
Secretary shall include obtaining the following records if 
relevant to the claim:

(1) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant records 
pertaining to active military, naval, or air service that 
are held or maintained by a government entity.

(2) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records.

(3) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain.

In mid-May 2000, the veteran was apparently scheduled for a 
VA examination on June 18, at 2:00 PM; a copy of the letter 
notifying the veteran thereof is not in the file.  This 
information is elicited only from the report of scheduled 
examination, and a memorandum relating to the nature of the 
Board's remand request, in the file.  There is only a 
notation made on the computer generated document in the file 
to the effect that he had been scheduled for an examination. 

On that same document is a handwritten notation initialed by 
the employee who prepared the SSOC and other aforementioned 
documents to the effect that the "veteran canceled this 
appointment".  

The annotation was dated July 17, 2000 and did not state that 
he failed to report but rather he canceled the appointment.  
The reasons for such a cancellation are not shown.  

Neither is it shown that he was ever given the opportunity to 
reschedule or that the importance thereof was discussed with 
him.  A SSOC was prepared on the hernia issue in July 2000 in 
which is was asserted that the veteran "had failed to report 
for the examination" etc.  This is not the same as having 
canceled it for cause, if such was the case as noted on the 
documentation in the file.

The Board is of the opinion that the veteran should have 
another opportunity to report for a scheduled VA examination.

In view of the evidence of record, and the lack of 
development with regard to the issue at hand, the Board finds 
that additional development is required.  Accordingly, this 
case is remanded to the M&ROC for further development as 
follows:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the M&ROC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the M&ROC should request 
the veteran to identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
referable to treatment of the right 
inguinal hernia.  

After obtaining any necessary 
authorization or medical releases, the 
M&ROC should request and associate with 
the claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the M&ROC 
should secure all outstanding VA 
treatment reports, as reported by the 
veteran. 

Any unsuccessful attempts at obtaining 
the foregoing records should be 
documented in writing.  All information 
which is not duplicative of evidence 
already received should be associated 
with the claims file.

2.  The M&ROC should arrange for a VA 
special surgical examination of the 
veteran by an appropriate specialist, 
preferably a physician who has not 
previously seen him, for the purpose of 
ascertaining the current nature, extent 
of severity of the right inguinal hernia 
and scarring disabilities which may be 
present.  

The veteran is to be given appropriate 
and timely notice of the scheduled 
examination, which should be provided at 
a time reasonable to his work situation.  
A copy of the notice to the veteran 
notifying him of this examination must be 
filed in the claims file.

The claims file, the criteria under 
Diagnostic Codes 7803, 7804, 7805, and 
7338, and a separate copy of this remand 
must be made available to and reviewed by 
the examiner prior and pursuant to 
conduction and completion of the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact made available for 
review in conjunction with the 
examination.  
Any further indicated special studies 
should be conducted.  Any opinions 
expressed by the examiner as to the 
severity of the right inguinal hernia 
must be accompanied by a complete 
rationale.

3.  Thereafter, the M&ROC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the M&ROC 
should review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
M&ROC should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).

The M&ROC should also ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the 
M&ROC should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  

For further guidance on the processing of 
this case in light of the changes in the 
law, the M&ROC should refer to VBA Fast 
Letters 00-87 (November 17, 2000), 00-92 
(December 13, 2000), 01-02 (January 9, 
2001), and 01-13 (February 5, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
Court decisions that are subsequently 
issued should also be considered.
4.  After undertaking any development 
deemed essential in addition to that 
specified above, the M&ROC should 
readjudicate the claim of entitlement to 
an initial compensable evaluation for 
status post right inguinal hernia with 
consideration of Fenderson v. West, 12 
Vet. App. 119 (1999), referable to 
initial grant os service connection and 
the propriety of assignment of "staged 
ratings."  The M&ROC should consider the 
propriety of assignment of a separate 
evaluation for scarring.  The M&ROC 
should document its consideration of the 
applicability of 38 C.F.R. § 3.321(b)(1) 
(2000).

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the M&ROC should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the M&ROC; however, failure of the 
veteran to report for a scheduled VA examination without good 
cause shown may adversely affect the outcome of his claim  
38 C.F.R. § 3.655 (2000).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


